Title: To Benjamin Franklin from Jonathan Williams, Sr., 12 July 1771
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured sir
Boston July 12th 1771
Cap. Lloyd was to Sail yesterday; I inclos’d a Bill for £100 and put it in the Bag a few oures afterward I Received another Bill for one thousand Gilders £90 Sterling Which I now inclose to you. Please to Credit me for the Net Proceeds. Mr. Foxcroft and Lady Came to town the night before last Well. I am your Dutyfull Nephew and much Oblig’d Humble Servant
Jona Williams
 Addressed: To / Benjamin Franklin Esqr / at Mrs Stevensons in Cravinstreet / London / per Lloyd